DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flange of claims 11-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “or adjoins this”. It is unclear what “this” is referring to. Further it is unclear what structure is defined by “or adjoins this”. 
Claim 12 is rejected based on its dependency on 11.
Claim 12 recites, “at least in certain areas”. It is unclear what areas are covered by the limitation “certain areas”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 11, 12, 13, 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Vazquez Castro et al. (US 2017/0158304, hereafter referred to as Castro).
For claim 1, Castro discloses a pressure bulkhead for a pressurized fuselage of a vehicle (abstract and figs), the pressure bulkhead (fig. 4) comprising: 
an axial inner surface (either the left side surface of 31 OR the left side surface of 32); 
an axial outer surface (either the right surface of 31 OR the right side surface of 32); and 
a tank ( within 31 and 32 formed by shell/bag 5) seated on the inner surface or the outer surface (see fig. 4, either sitting on what is considered the outer surface of 31 (right side) OR sitting on what is considered the inner surface of 32 (left side)) and extending in an axial direction (see fig. 4), the tank comprising at least one connection for introducing and/or discharging a fluid (valve 7, para 0044).
For claim 3, Castro further discloses wherein the tank comprises an outer shell (the bag 5, left side) seated on the outer surface (fig. 4, seated on right side of 31 which is considered the outer surface), wherein the outer shell has a curvature that at least corresponds to, or is more pronounced than, a curvature of the outer surface (see fig. 4).
For claim 6, Castro discloses wherein the tank comprises an outer shell (right side of bag 5) seated on the inner surface (left side of 32), wherein the outer shell has a curvature which, at most, corresponds to, or is less pronounced than, a curvature of the inner surface (fig. 4).
For claim 11, Castro discloses wherein the appropriate inner surface or outer surface comprises a circumferential flange or adjoins this, wherein at least one component of the tank is fastened to the circumferential flange (as best understood element 8 is an attaching means that attaches to  flange in fig. 4, the tank formed by the inside of 31/32 is fastened to this means and constitutes something that “adjoins this”).
For claim 12, Castro discloses wherein the tank overlaps the circumferential flange, at least in certain areas (see fig. 4, part of the tank is overlapping the flange around elements 8 as best understood).
For claim 13, Castro discloses wherein the outer surface is convex (at least for claim 1 many different surfaces could be considered the inner and outer surfaces, for instance the left side of 31 maybe considered an outer surface, the limitations of the remainder of claim 1 still being met since the right side of 31 could still be considered the inner surface and would still anticipate “ a tank seated on the inner surface or the outer surface (see fig. 4, either sitting on what is considered the inner surface of 31 (right side), thus accordingly the left side of 31 or the outer surface in this interpretation is convex).
For claim 15, Castro further discloses a vehicle (airplane, abstract and figs.) comprising: a pressurized fuselage (abstract); and a pressure bulkhead according to Claim 1 (see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Zuardy et al. (US 2015/0008285, hereafter referred to as Zuardy).
For claim 2 Castro is silent about wherein the tank is rigidly formed.
Zuardy teaches a pressure bulkhead (abstract and figs.) including a tank (5a, 5b) wherein the tank is rigidly formed (para 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tank of Castro rigidly formed, as taught by the bulkhead tank of Zuardy, in order to firmly and effectively pressurize the bulkhead and additionally since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.

Claims 4, 5,  7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castro.
For claims 4 and 7, Castro further teaches wherein the tank comprises an inner shell (bag 5, right side), and wherein the inner shell and the outer shell are connected to one another in a fluid-tight manner (see fig. 4).
Castro is silent about having a curvature that follows a curvature of the outer surface.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make the inner shell have a curvature that follows a curvature of the outer surface of whatever form or shape was desired or expedient, in order to better fit within the curvature of the bulkhead space. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claims 5 and 8 Castro is silent about wherein a local spacing between the outer shell and the outer surface increases from a radially outer area to a center of the pressure bulkhead.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make a local spacing between the outer shell and the outer surface increases from a radially outer area to a center of the pressure bulkhead or of whatever form or shape was desired or expedient, in order to better fit within the bulkhead space. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claim 16, Castro is silent about wherein the tank is a waste water tank, a water tank, a fuel tank, a lubricant tank or a hydraulic reservoir.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute air tank of Castro with any one of a  a waste water tank, a water tank, a fuel tank, a lubricant tank or a hydraulic reservoir to hold the desired fluid and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Allowable Subject Matter
Claims 9-10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record pertains to pressure bulkheads and/or fuel tanks within the fuselage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619